DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/08/2021 has been entered.  Claims 1, 3-9, 11-15, and 21-30 are pending in the application.

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.

Information Disclosure Statement
Note that the IDS comprises more than 100 pages with about 30 references per page, for an estimated total of over 3000 references.
Regarding the IDS submitted on 07/18/2021, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knodel et al. (US 20110278343 A1).
Regarding claim 1, Patel et al. discloses a staple cartridge comprising an elongate cartridge body (10) defining a proximal end and a distal end, a deformable authentication key (proximal extending portion with key 31 figs. 1-5 or proximal extending portion 40 or portion with pivot 52, figs. 6-9), an extending proximally beyond said proximal end of said cartridge body ([0034-0035], figs. 1-9), wherein said authentication key (31/52) is movable between a first state and a second state and is configured to operably engage a lockout (slot 28 or two-stage cam surface 52 defined in the distal end of the lumen thereof, fig. 8-9) of a surgical stapling device (2, fig. 1) when said staple cartridge is inserted into the surgical stapling device in an initial insertion position and said authentication key is in said first state, and wherein said authentication key is deformed into said second state (“deformable” is not limited to any particular structure/material and since the extending end cartridge 10 is deformable to at least some degree and engages the locking two-stage cam surface 52 defined in the distal end of the lumen 50 then it is deemed deformable and engages a lockout of some kind) and 

Knodel et al. states:  “staple holder 10 may also, or instead, include a two-stage cam surface 40… surface 52 to be the inverse of, and act in substantially same manner as, the two-stage cam surface 40 described above. The overtube 50 may include the two-stage cam surface 52 instead of, or in addition to, the two-stage cam surface 40 of the anvil 12 and/or staple holder 10” [0036]

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11-15, and 21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 20110095070 A1).
Regarding claim 1, Patel et al. discloses a staple cartridge (60/140/170) comprising an elongate cartridge body (50 and/or 60/140/170) defining a proximal end and a distal end, a deformable authentication key (55 or 80/142/172), an extending proximally beyond said proximal end of said cartridge body ([0052-0056], figs. 9-20), wherein said authentication key is movable between a first state and a second state and is configured to operably engage a lockout (120/123 and/or 182/183/186) of a surgical stapling device (10, fig. 1) when said staple cartridge is inserted into the surgical stapling device in an initial insertion position and said authentication key is in said first state, and wherein said authentication key is deformed into said second state (discloses having flexible/deformable keys/hooks and lockout/tabs/bumps, [0052-0056], figs. 9-20) and 

Regarding claim 9, Patel et al. discloses a staple cartridge assembly (60/140/170) configured to be seated in a surgical stapling device (10) comprising a lockout (120/123 and/or 182/183/186) for preventing operation of the surgical stapling device, wherein said staple cartridge assembly comprises a movable authentication key (80/142/172), wherein said authentication key is movable from a first state to a second state upon contact with a portion (37/127123) of the surgical stapling device when said staple cartridge assembly  (60/140/170) is seated in the surgical stapling device, and wherein said authentication key moves the lockout (120/123 and/or 182/183/186) from a locked position to an unlocked position when said movable authentication key moves from said first state to said second state (discloses having flexible/deformable keys/hooks and moveable/flexible  lockouts/tabs/bumps, [0052-0056], figs. 9-20).
Regarding claim 3, Patel et al. discloses authentication key comprises an authentication ramp (82/144/174), and wherein said authentication ramp is coupled to said cartridge body by a deformable tab (80/142/172 have tab portions [0052-0056], figs. 9-20).
Regarding claims 4-5, Patel et al. discloses authentication ramp comprises: a ramp tip configured to engage the lockout when said staple cartridge is in said initial insertion position (distal end, figs. 9-20); a first angled cam surface extending from said ramp tip; and a second cam surface (engaging/proximal ends have 3 side surfaces – angled cam, ramp, and tip, figs. 9-20), wherein said first angled cam surface operably engages the lockout as said authentication key is moved from said first state to said second state and biases the lockout laterally toward said unlocked position (since flexible the lockout will be biased at least some degree laterally and linearly).
Regarding claims 6, Patel et al. discloses staple cartridge comprises; a cartridge body (60/140/170); and a cartridge pan (140) coupled to said cartridge body, wherein said authentication key comprises a portion of said cartridge pan/cartridge body ([0052-0056], figs. 9-20).
Regarding claims 7 and 11, Patel et al. discloses authentication key rotates between said first state and said second state (the flexing of key 80/142/172 is rotating the key to some degree).
Regarding claims 12 and 21, Patel et al. discloses authentication key is permanently deformed when in said second state (permanently deformed is a functional recitation in which a user could bend to be permanent deformed if desired).
Regarding claims 15, Patel et al. discloses a releasable latch (142/172) for retaining said authentication key in said first state ([0052-0056], figs. 9-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 23-29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20110095070 A1) in view of Williams et al. (US 20150173757 A1).
Regarding claims 8, 23-24, and 28, Patel et al. discloses staple cartridge comprises; a cartridge body (60/140/170) and firing member (50) that is movable between a starting position and an ending position during a staple firing stroke ([0048], figs. 1-2) and discloses the invention as substantially claimed. See above.
Patel et al. fails to disclose a retainer removably coupled to said staple cartridge, wherein said authentication key is formed on said retainer, wherein said retainer comprises an actuator configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of said firing member when said staple cartridge is in said initial insertion position and said authentication key is in said first state wherein said authentication key is 
Williams et al. teaches having a retainer (200) removably coupled to a staple cartridge (100), wherein a authentication key (230/232/233, figs. 4-5) is formed on said retainer, wherein said retainer comprises an actuator (220 or tab [0031]) configured to move said authentication key from said first state to said second state and wherein said authentication key is positioned in a path of a firing member (142/pusher 130/132) when said staple cartridge is in said initial insertion position and said authentication key is in said first state wherein said authentication key is moved from said first state to said second state upon contact with a portion of the surgical stapling device when said retainer is attached to said cartridge body and said surgical staple cartridge is seated in the surgical stapling device(and teaches the retainer as being made in a plurality of parts [0023-0033, 0039], figs. 1-6).
Given the teachings and suggestion of Patel et al. to have snap fit type staple cartridge with flexible mating tabs/detents/keys, it would have been obvious before the effective filing date of the claimed invention to a 
Regarding claims 25, Patel et al. teaches staple cartridge comprises; a cartridge body (60/140/170); and a cartridge pan (140) coupled to said cartridge body, wherein said authentication key comprises a portion of said cartridge pan/cartridge body ([0052-0056], figs. 9-20).
Regarding claims 26-27 and 29, Patel et al. teaches authentication key is permanently deformed when in said second state (permanently deformed is a functional recitation in which a user could bend to be .

Claims 22 and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20110095070 A1) in view of Williams et al. (US 20150173757 A1) and further in view of Knodel et al. (US 20110278343 A1).
Regarding claims 22 and 30, Patel et al. fails to teach said retainer comprises a first material, and wherein said movable authentication key comprises a second material that differs from said first material.
Knodel et al. discloses the invention as substantially claimed. See above.  Knodel et al. also teaches having different members of stapler, staple cartridge made of different material (ceramic portions, [0031]) for insulation and electrical/piezoelectric voltage adjustment needs/purposes).
Since Patel et al. and/or Knodel et al. does disclose and teach all the elements of the claimed invention except for the exact differing material for the key and retainer.  It would have been obvious to the stapler artisan before the effective filing date of the claimed invention to implement ceramic materials in some portions for insulation, durability, and/or electrical/piezoelectric voltage adjustment needs/purposes, since it has In re Leshin, 125 USPQ 416.

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lockout and stapler features) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since the stapler and lockout are not recited with any structural description or any particular mechanism the lockout/stapler do not have any structurally limitation and rather only a function/configurable type limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731